10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED sTATEs DISTRICT coiner APR 3 0 2019

 

 

 

 

_HLED _,cha '
ENTERED _____siRvE\i
COUNSEL/FARTIES UF REC

.D
ON
ORD

 

DISTRICT OF NEVADA CLERK US DfSTRICT COURT
y DlsTRlcT OF NEVADA
UNITED sTArEs oF AMERICA, ease No.: . - DEPJTY
Plaintiff Order Compelling Testimony of Victor Nunez
v. [ECF No. 328]
LOUIS MATTHEWS,
Defendant

 

 

 

 

The United States has moved for an Order compelling testimony of Victor Nunez under a
grant of immunity. I find that Victor Nunez has refused, or will refuse, to testify or provide other
information on the basis of his privilege against self-incrimination Pursuant to the Organized
Crime Control Act of 1970, Assistant Attorney General Leslie Caldwell has approved the United
States Attorney’s request for immunity. The United States has determined that the testimony
from Mr. Nunez may be necessary to the public interest

IT IS ORDERED that, in accordance with the Organized Crime Control Act of 1970, 18
U.S.C. § 6001 et seq., Victor Nunez Shall give testimony or provide other information in the trial
of this matter, and any other related proceedings, and that no testimony or other information
given by Victor Nunez based upon this Order or any information directly or indirectly derived
hom such testimony or other information, may be used against him in any criminal case, except
a prosecution for perjury, giving a false statement, or otherwise failing to comply With this
Order.

/'~
r)ArED this ? 0 day oprrii, 2019.

fw

ANDREW P. GoRDoN
UNITED sTATEs DISTRICT JUDGE

 

 

